H. Miller, J.,
dissents and votes to reverse the order ap-
pealed from and grant the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it with the following memorandum: I respectfully dissent. In my view, the Board of Education of the City School District of the City of New York (hereinafter the Board) is entitled to summary judgment dismissing the complaint insofar as asserted against it in its entirety.
The first, second, and third causes of action to recover damages for breach of contract, an account stated, and reimbursement of interest, are precluded by the express terms of the lease between the Board and Tridee Associates, Inc. (hereinaf*446ter the landlord). As the majority notes, the lease expressly limited the landlord’s reimbursement for alteration and improvement costs to $750,000 and contained no provision for change orders or extra work. Moreover, article 27 provided that the “lease sets forth the entire agreement between the parties superseding all prior agreements and understandings, written or oral, and may not be altered or modified except by a writing signed by both parties.” Thus, oral modification of the agreement was barred by General Obligations Law § 15-301 and by article 27 of the lease (see, Opton Handler Gottlieb Feiler Landau & Hirsch v Patel, 203 AD2d 72, 73). Moreover, there was no proof that the claimed additional work was authorized by the Board. Even where municipalities have accepted benefits, they will not be held liable under unauthorized agreements (see, Matter of Garrison Protective Servs. v Office of Comptroller of City of N.Y., 92 NY2d 732; Seif v City of Long Beach, 286 NY 382; Goldberg v Penny, 163 AD2d 352). To hold otherwise would preclude a municipality from contractually limiting its obligations.
The fourth and sixth causes of action to recover damages in quantum meruit and for unjust enrichment fail as a matter of law because the terms of the lease expressly limit the amount the Board was obligated to reimburse the landlord (see, Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 388; Honess 52 Corp. v Town of Fishkill, 266 AD2d 510, 512). The fifth cause of action to recover damages for fraud and misrepresentation should also be dismissed since a party cannot establish that it “reasonably relied” on an oral modification of an agreement for purposes of establishing fraud or negligent misrepresentation where the written agreement expressly bars oral modification of the agreement (see, Bank Leumi Trust Co. of N.Y. v D’Evori Intl., 163 AD2d 26, 32). Accordingly, I would grant summary judgment to the Board dismissing the entire complaint insofar as asserted against it.